Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-13 are objected to because of the following informalities:  typographical errors. The term “the initial RF-pulses” should be amended to “the plurality of spatially non-selective initial RF-pulses”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  typographical errors. The term “the amplitude” should be amended to “an amplitude”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  typographical errors. The term “the duration” should be amended to “a duration”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  typographical errors. The term “these” should be amended to “the number of”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  typographical errors. The term “the length of the initial RF-pulses such that they no longer overlap” should be amended to “a length of the initial RF-pulses such that they no longer overlap”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  typographical errors. The term “a magnetic resonance imaging system” should be amended to “the magnetic resonance imaging system”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  typographical errors. The term “a magnetic resonance imaging system” should be amended to “the magnetic resonance imaging system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the limitation “wherein at least two of the initial RF-pulses have a different frequency with separate, non-overlapping frequency bands, and the difference between the frequencies of the initial RF-pulses is more than 50Hz” is unclear. It is not clear if only the “at least two” RF-pulses need to have a difference between frequencies more than 50 Hz or if all the initial RF-pulses need to have a difference between frequencies more than 50 Hz.

Regarding claim 4, the limitation “wherein the time-offset is chosen such that an absolute value of a maximum of the combined RF-pulse does not exceed a predefined maximum RF- intensity being lower than the maximum applicable RF- intensity of the magnetic resonance imaging system or the202021152  absolute value of a maximum RF-intensity of the initial RF- pulses” is considered indefinite.
First, the limitation “a maximum of the combined RF-pulse” is unclear. It is not clear what the maximum is of. It seems the maximum of the intensity of the combined RF pulse, but that is not clear.
Second, the limitations “the maximum applicable RF- intensity” and “the202021152  absolute value of a maximum RF-intensity of the initial RF- pulses” lacks antecedent basis. 

Regarding claim 5, the equations are considered indefinite because the variables are not explicitly defined. At least t, t0, σ, i, Δω are not defined. Further, the left equation does not correspond to equation 1 in the spec.

Regarding claim 7, the limitation discloses “wherein two initial RF- pulses are arranged such that there is always a temporal overlap of the initial RF-pulses” which is indefinite. First, the claim discloses two initial RF-pulses, then the claim discloses all the initial RF-pulses. Therefore, the claim is indefinite.

Regarding claim 8, the limitation “the absolute value of a maximum of the combined RF pulse does not exceed the predefined maximum RF-intensity” (emphasized) lacks antecedent basis.
Further, the limitation the absolute value of a maximum of the combined RF pulse” is unclear. It is not clear what the maximum is of. It seems the maximum of the intensity of the combined RF pulse, but that is not clear.
The limitation “c) providing a predefined maximum RF-intensity” is considered indefinite. It is not clear if this "a predefined maximum RF-intensity” corresponds to “the predefined maximum RF-intensity in line 4 of the claim.
The limitation “e) comparing the absolute value of the maximum of the summed RF-pulse with a predefined maximum RF-intensity,” is considered indefinite. It is not clear if this "a predefined maximum RF-intensity” corresponds to “the predefined maximum RF-intensity in line 4 of the claim.
The limitation “if the absolute value of the maximum of the summed RF-pulse exceeds the maximum RF-intensity, increase the test-offset between two of the initial RF-pulses with a predefined temporal value and repeat steps d) to e), and if it does not, take the actual summed RF-pulse as combined RF-pulse”. It is not clear what “it” is referring back to.

Regarding claim 9, the claim discloses “a time-shift”. It is not clear if “a time-shift” refers back to the time-shift disclosed in claim 8 or is different.
The claim discloses “a phase-shift”. It is not clear if “a phase-shift” refers back to the phase-shift disclosed in claim 8 or is different.
It is not clear what “it” is referring back to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 7, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keupp (US 2013/0342207).

Regarding claim 1, Keupp teaches a method for controlling a magnetic resonance imaging system, comprising: 
selecting a plurality of spatially non-selective initial RF-pulses each having a predefined pulse shape and a predefined frequency [Fig. 4-5, wherein the RF pulses are shown and have a pre-defined shape and frequency. See also ¶0054-0055. See also rest of reference.]; 
determining a combined RF-pulse from the initial RF- pulses by choosing a time-offset comprising a relative application time-shift and a phase-shift between the initial RF-pulses, wherein the time-offset is chosen such that the initial RF-pulses overlap [Fig. 5, wherein the RF pulses now overlap. ¶0054-0055, wherein amplitudes and phases are controlled for optimizing homogeneity. See also rest of reference.]; and 
including the combined RF pulse in a pulse sequence applied in a magnetic resonance imaging system [See Fig. 5. See also rest of reference.].

Regarding claim 2, Keupp further teaches wherein the initial RF- pulses are designed for spatially non-selective excitation of proton spins, for pulse sequences designed for magnetization transfer, chemically selective saturation, or chemical exchange saturation transfer [¶0020, wherein CEST pulses are executed. See ¶0007, ¶0054, and rest of reference.].

Regarding claim 4, Keupp further teaches wherein the time-offset is chosen such that an absolute value of a maximum of the combined RF-pulse does not exceed a predefined maximum RF- intensity being lower than the maximum applicable RF- intensity of the magnetic resonance imaging system or the202021152 26965-6248 43 absolute value of a maximum RF-intensity of the initial RF- pulses [¶0032, wherein the peak power can be 1 kW, which is lower than the peak power of a high-power/low-duty-cycle amplifier (several kW). See also limitations to duty cycle and rest of reference.].


Regarding claim 7, Keupp further teaches wherein two initial RF- pulses are arranged such that there is always a temporal overlap of the initial RF-pulses having a non-empty set of time points where an RF-contribution of both initial RF- pulses is non-zero [See Fig. 5, wherein the pulses overlap at non-zero areas. See also rest of reference.].

Regarding claim 10, the same reasons for rejection as claim 1 also apply to claim 10. Claim 10 is merely the apparatus version of method claim 1.

Regarding claim 11, Keupp further teaches a controller for controlling a magnetic resonance imaging system comprising a system according to claim 10 [Fig. 1, host computer 115. See also rest of reference.].

Regarding claim 12, Keupp further teaches a magnetic resonance imaging system comprising a controller designed to control a magnetic resonance imaging system comprising a system according to claim 10 [Fig. 1, MRI apparatus. See also rest of reference.].

Regarding claim 13, Keupp further teaches a non-transitory computer-readable medium on which is stored program elements that are readable and executed by a computer in order to perform steps of the method according to claim 1 when the program elements are executed by the computer [Fig. 1, host computer 115. See also rest of reference.].


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Keupp, in view of Li (US 2018/0267120).

Regarding claim 3, Keupp teaches the limitations of claim 1, which this claim depends from.
Keupp is silent in teaching wherein at least two of the initial RF-pulses have a different frequency with separate, non-overlapping frequency bands, and the difference between the frequencies of the initial RF-pulses is more than 50Hz.
Li, which is also in the field of MRI, teaches wherein at least two of the initial RF-pulses have a different frequency with separate, non-overlapping frequency bands, and the difference between the frequencies of the initial RF-pulses is more than 50Hz [¶0032; ¶0040; Fig. 2-4. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Keupp and Li because Keupp and Li are both related to developing pulses that can be used in CEST imaging and because Li teaches that it is known for these pulses to have frequency offsets [Li - ¶0032; ¶0036; ¶0040; Fig. 2-4. See also rest of reference.].

Regarding claim 5, Keupp teaches the limitations of claim 1, which this claim depends from.
Keupp is silent in teaching wherein the pulse shape B1(t) of a number of initial RF-pulses with the amplitude A follows the formula

    PNG
    media_image1.png
    35
    448
    media_image1.png
    Greyscale

Li, which is also in the field of MRI, teaches wherein the pulse shape B1(t) of a number of initial RF-pulses with the amplitude A follows the formula 
    PNG
    media_image1.png
    35
    448
    media_image1.png
    Greyscale
[¶0032-0033, ¶0039-0040, wherein Gaussian pulses are disclosed and the current application’s spec teaches the left equation is for Gaussian shaped pulses. See also rest of reference.]. 
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Keupp and Li because Keupp and Li are both related to developing pulses that can be used in CEST imaging and because Li teaches that it is known for Gaussian pulses to be used for magnetization and because Keupp teaches magnetization transfer [Keupp - ¶0021 and claim 5. Li - ¶0005, ¶0032-0033, ¶0039-0040. See also rest of references.].

Regarding claim 6, Keupp teaches the limitations of claim 1, which this claim depends from.
Keupp further teaches wherein the pulse shape and/or the duration of a number of initial RF-pulses is identical [See Fig. 4-5, wherein the pulses have the same shapes and durations. See also rest of reference.].
However, Keupp is silent in teaching these initial RF-pulses have different frequency offsets.
Li, which is also in the field of MRI, teaches these initial RF-pulses have different frequency offsets [¶0032; ¶0040; Fig. 2-4. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Keupp and Li because Keupp and Li are both related to developing pulses that can be used in CEST imaging and because Li teaches that it is known for these pulses to have frequency offsets [Li - ¶0032; ¶0036; ¶0040; Fig. 2-4. See also rest of reference.].

Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Keupp, in view of Auerbach (“Multiband Accelerated Spin-Echo Echo Planar Imaging with Reduced Peak RF Power Using Time-Shifted RF Pulses”).

Regarding claim 8, Keupp teaches the limitations of claim 1, which this claim depends from.
Keupp further teaches wherein the time-offset is chosen such that a temporal shift between two initial RF-pulses is determined, where the absolute value of a maximum of the combined RF-pulse does not exceed the predefined maximum RF-intensity [¶0053-0055, wherein SAR limits are not reached. ¶0032, wherein the peak power can be 1 kW, which is lower than the peak power of a high-power/low-duty-cycle amplifier (several kW). See also limitations to duty cycle and rest of reference.], with the steps:
a) providing the pulse shapes of the initial RF- pulses [Fig. 4. See also rest of reference.]; 
b) providing a predefined test-offset comprising a time-shift and a phase-shift [See Fig. 5, wherein a offset is used for overlapping the pulses. See also rest of reference.]; 
c) providing a predefined maximum RF-intensity [¶0053-0055, wherein SAR limits are not reached. ¶0032, wherein the peak power can be 1 kW, which is lower than the peak power of a high-power/low-duty-cycle amplifier (several kW). See also limitations to duty cycle and rest of reference.]; 202021152 26965-6248 44 
d) calculating a summed RF-pulse of the initial RF- pulses, where at least one initial RF-pulse is temporally shifted with the test-offset [Fig. 5 and ¶0054-0055, wherein a coherent sum of the RF pulses is determined. See also rest of reference.]; and 
e) comparing the absolute value of the maximum of the summed RF-pulse with a predefined maximum RF-intensity, repeat steps d) to e) [¶0054-0055, wherein different overlaps can be used to obtain different RF shimming, duty cycle, or SAR levels. See also rest of reference.], and if it does not, take the actual summed RF-pulse as combined RF-pulse, wherein the steps are performed until the time-shift of the test-offset exceeds the length of the initial RF-pulses such that they no longer overlap [Fig. 5 and ¶0054-0055 wherein the sum of the pulses is made sure to comply with SAR limits. ¶0031-0032 and ¶0054. See also rest of reference.].
However, Keupp is silent in teaching a minimal temporal shift; providing a predefined minimal test-offset comprising a time-shift and a phase-shift with the value zero; and if the absolute value of the maximum of the summed RF-pulse exceeds the maximum RF-intensity, increase the test-offset between two of the initial RF-pulses with a predefined temporal value.
Auerbach, which is also in the field of MRI, teaches a minimal temporal shift [Page 1262, wherein the temporal shift is increased from zero to ts. See also rest of reference.]; providing a predefined minimal test-offset comprising a time-shift and a phase-shift with the value zero [Page 1262, wherein the temporal shift is increased from zero to ts and no phase offset. See also rest of reference.]; and if the absolute value of the maximum of the summed RF-pulse exceeds the maximum RF-intensity, increase the test-offset between two of the initial RF-pulses with a predefined temporal value and repeat steps d) to e) [Page 1262, wherein the temporal shift is increased from zero to ts and no phase offset. Page 1264, wherein SAR limits were observed. Page 1265, wherein certain pulses could not be achieved due to the safety limitations. See also Fig. 4 and rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Keupp and Auerbach because both methods teach time shifting individual pulses, so that the individual pulses overlap and because Auerbach teaches it is known in the art to gradually increase the temporal shift to see a reduction in peak the RF field [Auerbach – page 1262]. Therefore, it would have been obvious to a person having ordinary skill in the art to try incrementing the temporal shift until the peak RF field is under a predefined threshold value of the MRI apparatus.

Regarding claim 9, Keupp and Auerbach teach the limitations of claim 8, which this claim depends from.
Keupp and Auerbach teach wherein in the course of increasing the test-offset, a time-shift is increased by a predefined positive or negative shift [Keupp – See from Fig. 4 to Fig. 5, wherein the overlap is adjusted in a positive/negative direction. Auerbach – Page 1262, wherein the temporal shift is adjusted in positive/negative direction. See also rest of both references.], or a phase-shift is increased by a positive or negative shift until it exceeds the value of 2n, wherein the phase-shift is increased in an inner loop and the time-shift is increased in an outer loop.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896